Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
Debemos decidir si, a tenor con el Art. 133 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 534 (Supl. 2000), una persona casada puede adoptar a una menor individualmente sin que en la solicitud de adopción comparezca de forma conjunta su cónyuge, y sin que necesariamente opere una de las excepciones estatuidas por la ley para permitir la adopción individual por persona casada.
Resuelve el Tribunal que cuando dos personas estén ca-sadas, una de ellas no podrá adoptar individualmente salvo que sea aplicable alguna de las excepciones estable-cidas taxativamente por el mencionado artículo. Por enten-der que el texto de la ley nos confiere discreción para per-mitir la adopción, independiente de una persona casada siempre que ello responda al mejor bienestar y convenien-cia del adoptando menor, disentimos.
I
Karla Lucianne es hija de Eric Noel Virella Santos y de Brunilda Enid Sierra Torres. Nació el 26 de noviembre de 1983 y desde principios de 1984 ha residido continuamente y sin interrupción con sus abuelos paternos, el Sr. Angel Rafael Virella Archilla y la Sra. Carmen Luz Santos Sifonte. Estos últimos se han ocupado de todos los aspectos de la crianza, educación y demás decisiones importantes atinentes a la menor. De otra parte, a pesar de estar bajo la *763custodia de facto de sus abuelos paternos, Karla mantiene una estrecha relación con su madre, mas no así con su padre.
Por iniciativa de la propia menor, los abuelos presenta-ron ante el Tribunal de Primera Instancia una petición de adopción conjunta en 1998. El padre de Karla dio su anuencia a la misma, pero la madre biológica se opuso a la adopción de forma conjunta por no querer renunciar a la patria potestad sobre su hija ni que la menor deje de llevar su apellido. La madre manifestó, sin embargo, no tener objeción a que el abuelo realice la adopción como adoptante individual. Por lo anterior, Virella Archilla presentó, con la autorización de su esposa, una solicitud de adopción ante el Tribunal de Primera Instancia en la que compareció como único peticionario.
La Procuradora de Relaciones de Familia (Procuradora Especial) sé opuso a la adopción por entender que es con-traria a las disposiciones del Art. 133 del Código Civil, supra. De otro lado, el Departamento de la Familia pre-sentó un Informe Social Pericial (Informe Pericial) en el cual recomendó desfavorablemente la adopción individual por el señor Virella, pero favoreciendo la adopción de ma-nera conjunta por entender que, habiendo sido ambos abuelos los padres psicológicos y reales de la menor por quince años, la adopción individual crearía una relación familiar “atípica”.
A pesar de la oposición de la Procuradora Especial y del mencionado Informe Social, y luego de celebrada una vista en su fondo, el 4 de mayo de 1999 el Tribunal de Primera Instancia dictó una Sentencia para concederle al señor Vi-rella Archilla la adopción solicitada y la patria potestad sobre la menor a la madre biológica. Dicho foro concluyó que “es beneficioso para esta menor de edad concederle al peticionario su adopción, el no hacerlo así derrotaría el principio cardinal de velar por los mejores intereses y bien-estar de esta menor que claramente están en el hogar del *764peticionario y su relación de padre e hija”. Apéndice, pág. 42.
Sostuvo, además, dicho tribunal, que
... la adopción de un menor no debe dejarse al arbitrio único de un estatuto sino a la evaluación que nuestros tribunales pue-dan hacer de si es o no beneficiosa la adopción para dicho menor. Este tribunal está convencido y tiene la certeza moral y convicción de que la adopción solicitada debe concederse no so-lamente por la prueba desfilada y requisitos estatutarios sino también porque no hay razón moral ni social para denegarla. (Énfasis en el original.) Apéndice, pág. 43.
Inconforme con esta determinación, la Procuradora Especial presentó un recurso de certiorari ante el Tribunal de Circuito de Apelaciones. Dicho foro confirmó la determina-ción del foro de instancia y resolvió que el listado de excep-ciones que prescribe el Código Civil a la norma general —que los cónyuges deben adoptar conjuntamente— no es una enumeración taxativa, sino que el foro de instancia puede ejercer su discreción y, en ciertos casos, permitir a una persona casada adoptar individualmente a un menor. (Sentencia de 28 de abril de 2000, KLAN9900778, Panel integrado por el Juez Sánchez Martínez, la Jueza Ramos Buonomo y la Jueza Cotto Vives, Apéndice, págs. 2-22.)
En el día de hoy este Tribunal revoca la Sentencia del Tribunal de Circuito de Apelaciones. Resuelve que la enu-meración de excepciones a la norma de adopción conjunta para los cónyuges, establecidas en el citado Art. 133 del Código Civil, es taxativa y que fuera de esas excepciones el Tribunal de Primera Instancia no puede aprobar adopcio-nes independientes de personas casadas aunque ello re-dunde en el mejor bienestar y beneficio de la menor. Disen-timos, pues entendemos que la lectura que el Tribunal realiza de la ley ignora su claro texto e intención legislativa.
*765II
En concreto, los hechos de este caso requieren que con-sideremos si el Art. 133 del Código Civil de Puerto Rico, supra, permite que el señor Virella Archilla, casado con la Sra. Carmen Luz Santos Sifonte, adopte de forma independiente a su nieta menor de edad cuando la madre biológica de la adoptada así lo ha solicitado, y tanto el padre biológico, la abuela (esposa del adoptante) y la menor misma consienten a ello. Entendemos que, tomando en considera-ción' el bienestar y la conveniencia de la menor, esta cues-tión ha de resolverse en la afirmativa.
El derecho sustantivo puertorriqueño en materia de adopción se encuentra en los Arts. 130-138 del Código Civil de Puerto Rico, 31 L.P.R.A. secs. 531-539 (Supl. 2000). Su propósito primordial “ ‘es dar padres a niños que no los tienen, o cuyos padres no los quieren, o no los pueden atender debidamente’”. Ex parte J.A.A., 104 D.P.R. 551, 557 (1976).
Antes de 1948, el Art. 134 del Código Civil de 1930 es-tablecía que solamente podían adoptar de manera con-junta aquellas personas que estuvieran casadas entre sí. No obstante, dicho artículo permitía ampliamente que una persona casada adoptara a otra individualmente siempre que para ello contara con el consentimiento de su cónyuge.(1)
Posteriormente, la Ley Núm. 100 de 6 de mayo de 1948 enmendó dicho artículo e incluyó el requisito de adopción conjunta cuando los adoptantes se encontraran casados. Permitió, sin embargo, que un cónyuge adopte individual-*766mente solamente cuando el adoptando fuese el hijo de su consorte.(2) Véase H. Ceinos, Ley para enmendar los artículos 130, 134, 139, 140, 141, 131 del Código Civil, XIX (Núm. 2) Rev. Jur. U.P.R. 142, 145 (1949).
Luego, mediante la Ley Núm. 86 de 15 de junio de 1953, se enmendó de forma integral nuestro derecho de adopción y se mantuvo, por vía del Art. 131 del Código Civil, 31 L.P.R.A. ant. see. 532, la adopción conjunta por parejas casadas. En dicho artículo, no obstante, se autorizó la adopción individual por persona casada siempre que se cumpliese con una de las varias excepciones allí estatuidas.
Este artículo, vigente hasta principios de 1995 y cuyo texto es similar al actual Art. 133, supra, disponía que:
Nadie podrá ser adoptado por más de una persona, salvo el caso en que los adoptantes estuvieren casados entre sí. Los cón-yuges deberán adoptar conjuntamente, salvo [1] los casos en que estén separados o [2] uno de ellos esté incapacitado, en cuyos casos habrá que notificar la solicitud al otro cónyuge.
[3] Si la persona a quien se propone adoptar fuere hijo [menor] de uno de los cónyuges, su consorte podrá adoptarlo y la persona así adoptada será considerada hija de ambos. A este último efecto no será considerado incapacitado un cónyuge por el hecho de ser menor de edad si el otro reúne los requisitos de edad que fija [el Artículo 130]. 31 L.P.R.A. ant. sec. 532.
Se observa que el texto de este artículo disponía, en primer lugar, la norma general de que sólo una persona podrá adoptar a otra. En segundo término, al indicar que la adop-ción será individual “salvo el caso en que los adoptantes estuviesen casados entre sí”, establecía que de forma con-junta solamente podrían adoptar aquellas personas casa-*767das entre sí. Ahora bien, y en tercer lugar, establecía como norma general que “los cónyuges deberán adoptar conjun-tamente” y, a continuación, establecía tres situaciones en las que, a modo de excepción, permitía la adopción de ma-nera individual por parte de un solo cónyuge. Estas excep-ciones eran: (1) cuando los cónyuges estén separados; (2) cuando uno de ellos se encuentre incapacitado, y (3) si el adoptando fuere hijo menor de uno de los cónyuges.
Ahora bien, mediante las Leyes Núms. 8 y 9 de 19 de enero de 1995 la Legislatura enmendó sustancialmente y de manera general nuestro ordenamiento en materia de adopción. El interés legislativo presente en estos estatutos fue facilitar y hacer viable que los niños puertorriqueños encuentren la protección que en cierto modo garantiza el seno familiar. Así, la Legislatura optó por flexibilizar en muchos aspectos el procedimiento y los requisitos en este campo, dotando a los tribunales con los mecanismos nece-sarios para cumplir con esta política pública.
De esta forma, el Art. 1 de la Ley Núm. 9, supra, esta-blece que la política pública del Estado en materia de adop-ción es “facilitar en la forma más liberal y amplia posible dentro del esquema jurídico que rige en Puerto Rico los procedimientos de adopción, ... además de simplificar y li-beralizar sustancialmente los requisitos de ley para la emi-sión de decretos de adopción.” (Enfasis suplido.) 32 L.P.R.A. see. 2699. Establece, también, que las determinaciones de los tribunales en cuanto a las solicitudes de adopción se harán “de acuerdo a las circunstancias particulares del caso tomando en consideración las recomendaciones del in-forme sobre estudio pericial, pero ello no constituirá una limitación a su autoridad para decidir sobre la adopción”. (Énfasis suplido.) íd.(3)
*768De otra parte, la Exposición de Motivos de la Ley Núm. 8, supra, específicamente estableció que la misma es “una de las legislaciones más avanzadas y liberales de todos los países occidentales en materia de adopción siendo su espí-ritu claramente autóctono, ajustado a la realidad de la vida actual de la sociedad puertorriqueña, y protector del bienestar y conveniencia del adoptando”. (Enfasis suplido.) 1995 (Parte I) Leyes de Puerto Rico 47. Asimismo, expresa dicha Exposición que “es imperativo flexibilizar la institu-ción de la adopción para que ésta pueda ser utilizada ampliamente por personas que desean adoptar menores de edad” y de esta forma “brindarle a esos niños la oportuni-dad de formar parte de un seno familiar”. (Enfasis suplido.) Id.
Lo anterior debe asumirse, además, bajo el reiterado principio de que “la institución de la adopción como está reglada en Puerto Rico es producto de nuestra autoctonía”, Ex parte J.A.A., supra, pág. 556, por lo que este Tribunal debe enmarcar sus interpretaciones de esta legislación “acorde a los principios generales que la inspiran”. Id.
Fue bajo el marco de este espíritu legislativo, y a la luz de la antedicha política pública, que la Asamblea Legisla-tiva enmendó en 1995 el artículo del Código Civil perti-nente al número y estatus civil de los adoptantes.
Así, en lo que nos concierne, el actual Art. 133, supra, dispone lo siguiente:
Nadie podrá ser adoptado por más de una persona, salvo que los adoptantes estuvieren casados entre sí, en cuyo caso se de-berá adoptar conjuntamente.
Un cónyuge podrá adoptar individualmente en cualquiera de los siguientes casos:
(1) Cuando desee adoptar al hijo menor de edad del otro cónyuge.
(2) Cuando esté separado de su cónyuge, por lo menos du-rante los dos (2) meses anteriores a la fecha de la presentación *769de la petición, en cuyo caso habrá de notificarse dicha solicitud al otro cónyuge.
(3) Cuando por decreto judicial el cónyuge del adoptante tenga restringida su capacidad jurídica, mientras dure dicha restricción, en cuyo caso habrá de notificarse dicha solicitud al otro cónyuge.
El tribunal tendrá discreción para resolver situaciones como las dispuestas en este artículo, teniendo siempre como guía para su decisión el bienestar y conveniencia del menor. (Énfasis suplido.) 1995 (Parte I) Leyes de Puerto Rico 49.
En términos generales, este artículo preservó las mis-mas condiciones que tenía el anterior Art. 131 para la adopción individual por un cónyuge. Establece la norma géneral de que las personas casadas deberán adoptar con-juntamente y, luego, establece una serie de excepciones a esta norma general.
Ahora bien, y de esencial importancia para el caso de autos, al establecer en su último párrafo que el tribunal tendrá discreción “para resolver situaciones como las dis-puestas en este artículo”, el legislador optó por matizar las situaciones previstas por dicho artículo y, específicamente, conferir a los tribunales un ámbito de discreción mayor no contemplado anteriormente. Así, la Asamblea Legislativa nos confirió la facultad para que sentemos la pauta en aquellas situaciones no previstas por la ley, pero que pu-diesen surgir en el futuro. De esta forma, una situación como la presente —no específicamente considerada en la ley— quedaría adecuadamente atendida pues, como bien estimó el foro de instancia, la aprobación de la solicitud de adopción aquí instada resguardaría el mejor bienestar y conveniencia de la menor así como el cumplimiento con la política pública del Estado en materia de adopción.
Este cambio en perspectiva y mayor amplitud en el marco de acción de los tribunales responde, reiteramos, al mencionado espíritu flexible y liberal que inspiró nuestra más reciente legislación en materia de adopción y al loable interés por que los requisitos de ley para la emisión de *770decretos de adopción sean sustancialmente liberales, de tal modo que este mecanismo pueda ser ampliamente utili-zado por personas que deseen adoptar menores de edad.
En vista de lo anterior, recalcamos que el listado de ins-tancias en las que el referido artículo permite la adopción individual por un cónyuge, no debe ser considerado como una enumeración taxativa. La regla de hermenéutica ex-pressio unius est exclusio alterius, según la cual la mención específica de una cosa implica la exclusión de otras no nombradas, es inaplicable cuando la intención legislativa surge de otra manera; cuando su aplicación conflige con el pensamiento del legislador, y cuando seguirla puede con-ducir a situaciones incompatibles o injustas. Véase R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. 1, págs. 345-346. Ello se debe a que esta regla de hermenéutica “constituye únicamente una ayuda para fijar el significado de la ley y debe ceder cuando surge una in-tención contraria de parte del legislador”. íd., pág. 346.(4)
No debe olvidarse, además, lo resuelto en Pueblo v. Tribunal Superior, 104 D.P.R. 363, 366 (1975), por voz del Juez Presidente Señor Trías Monge, en cuanto a la necesi-dad de una interpretación estatutaria sensible a la reali-dad social que motiva la letra de la ley:
... Las palabras no habitan un universo propio, desvinculado del mundo que las genera y al que se refieren. ... El lenguaje es tan sólo inteligible en función de ese mundo. El lenguaje jurí-*771dico en especial deriva su significado de las realidades que lo forjan y alteran. ... Aun cuando el idioma en su interpretación literal contradiga el propósito de una disposición estatutaria, lo que debe ceder es el idioma y no la realidad que motiva el estatuto. Importa en consecuencia penetrar la superficie verbal del problema ante nos, precisar el diseño y la razón de ser de las disposiciones legales que aquí nos ocupan, sopesar los inte-reses en juego, para intentar acercarnos a la interpretación más justiciera. (Enfasis suplido.)
El citado Art. 133 no establece que un cónyuge podrá adoptar individualmente exclusivamente en las circunstan-cias, consideradas. Más bien, establece que un cónyuge “po-drá adoptar individualmente en cualquiera” de los casos allí enumerados. La falta de tal exclusividad en la enume-ración, unida a la concesión especial de discreción al tribunal en este particular artículo, así como al espíritu liberal de la ley de adopción en general, y al interés en promover el mejor bienestar del menor mediante la facilitación ins-titucional de la adopción, indican concluyentemente que fue la intención legislativa dejar a la discreción de los tribunales la resolución de casos como el presente.
Es decir, reconociendo precisamente que los escenarios adoptivos son por naturaleza muy distintos entre sí y, por ende, susceptibles de un trato particularizado, la Legisla-tura prefirió ensanchar el marco de acción judicial con el último párrafo del Art. 133, supra, “para resolver situacio-nes como las dispuestas en este artículo, teniendo siempre como guía para su decisión el bienestar y conveniencia del menor” y así permitir la adopción en casos como éste. 1995 (Parte I) Leyes de Puerto Rico 49.
Lo anterior, además, se realza cuando el adoptando es un menor de edad, pues tanto el supremo propósito de pro-pender al bienestar y mejoramiento del adoptando menor, así como el entendido hermenéutico de que nuestros esta-tutos sobre adopción deben ser siempre interpretados libe-ralmente a favor del adoptando, son ineludibles principios guías en la adjudicación de casos en esta materia. Véanse: Feliciano Suárez Ex parte, 117 D.P.R. 402, 408 (1986); Ex *772parte J.A.A.,; supra, pág. 559; Valladares de Sabater v. Rivera Lazú, 89 D.P.R. 254, 261 (1963); Ex parte Ortiz y Lluberas, 42 D.P.R. 350, 356 (1931). Véase, además, Exposición de Motivos de la Ley Núm. 9, supra, pág. 61 (“el fin primordial que anima todo el procedimiento de adopción, y el que sirve de norte al Tribunal para autorizar la misma, es el bienestar y conveniencia del adoptado ...”).
Enfatizamos también que, en materia de interpretación estatutaria, los tribunales no podemos presumir que la Asamblea Legislativa realiza actos inútiles. Talcott Inter-Amer. Corp. v. Registrador, 104 D.P.R. 254, 262 (1975). Por lo tanto, y en vista del espíritu liberal que animó esta le-gislación, entendemos que la Legislatura quiso ampliar sustancialmente las facultades judiciales en estos casos al añadir este último párrafo. Interpretar lo contrario equi-valdría a suponer que, además de pura retórica, nada quiso añadir la Legislatura con esta disposición, pues la discreción de modo general en cuanto a la concesión de las solicitudes de adopción siempre ha recaído en manos de los tribunales. M.J.C.A., menor v. J.L.E.M., menor, 124 D.P.R. 910, 932-933 (1989); Peña et al. v. La Corte de Distrito de San Juan, 32 D.P.R. 936, 938 (1924).
En fin, concluimos que en el ejercicio de esta amplia discreción conferida por la Legislatura, un tribunal puede permitir que un cónyuge adopte de manera individual se-gún los hechos particulares de cada caso, condicionado ello a que se promueva el mejor bienestar y la conveniencia del adoptando menor, y no limitada esta discreción a las ins-tancias en que la ley permite explícitamente la adopción individual por parte de un cónyuge.(5)
*773III
En el presente caso, el bienestar y la conveniencia de la menor estribaría en conceder lo que ella misma ha solici-tado y a lo que ha consentido, a tenor con la realidad que todas las partes concernidas viven diariamente, y de acuerdo con las circunstancias particulares del caso. En-tendemos, pues, que la única forma de hacer cumplir la intención legislativa y los importantes intereses del citado Art. 133 del Código Civil, es permitiendo la adopción solicitada. Resolver lo contrario, además de provocar una situación injusta, contravendría el claro texto de la ley y su espíritu liberal.
Debe recordarse que en este caso surgió un mutuo y saludable reconocimiento de sensibilidades que debió reci-bir la más entusiasta aprobación por parte de este Foro. De un lado, la madre biológica —al consentir a la adopción solicitada— reconoció que entre Karla y sus abuelos pater-*774nos existe una afectividad muy especial nacida del esfuerzo realizado por estos últimos en bienestar de la menor. Por otro lado, los abuelos, padres al fin, han reconocido el dolor que debe representar para una madre el tener que renun-ciar al vínculo jurídico-afectivo que tiene con Karla, la hija que quiere y ama. Además, en medio de esta concreta rea-lidad social, se encuentra Karla. Ciertamente lo hoy re-suelto por este Tribunal no le privará del afecto que recibe de sus familiares cercanos. Pero lamentablemente sí le ro-bará la oportunidad de ver materializado lo que en justicia debemos facilitar: la unión entre la saludable realidad social que esta menor vive en lo cotidiano, y la representa-ción de esta realidad en la esfera de lo jurídico-legal. Esto es precisamente lo que el peticionario ha solicitado y es, a su vez, lo que la Opinión del Tribunal en su más endure-cido textualismo se ha negado a reconocerle, no sólo al pe-ticionario, sino a todas las figuras de este drama humano.
Al presentarse la solicitud de adopción, todos y cada uno de los miembros de esta familia habían prestado su consentimiento. No se trata este caso, por ende, de una situación en que un cónyuge intente adoptar individual-mente en contra de la voluntad del otro. Tampoco se trata de una situación en que se adopte a una menor de muy pocos años, cuya estabilidad en su crianza encare un in-cierto porvenir. Todo lo contrario, Karla ha expresado su interés en que sus abuelos, padres de crianza, efectúen la adopción. Por otro lado, la abuela, aunque inicialmente de-seaba adoptar conjuntamente, ha accedido a que sólo sea su esposo el adoptante para armonizar sus intereses con los de la madre biológica. Ciertamente, siendo ésta la solu-ción sobre la cual todos se han puesto de acuerdó, concu-rren los elementos para que, con la adopción solicitada, se propenda al bienestar de la menor mediante el ejercicio de la sana discreción del Tribunal.

No debe olvidarse que detrás del frío expediente de este caso y del texto de la ley tomado aisladamente, existen per-
*775
sonas de carne y hueso cuyas esperanzas están cifradas en este Tribunal para que, a través de las categorías jurídicas que la ley provee, canalicemos el afecto y amor que “extra legem” se reciprocan.

Por ello, los remedios alternativos que la Opinión del Tribunal ofrece a la situación de marras son insuficientes. Sin dudas, un tribunal puede reconocerle a una madre bio-lógica la custodia compartida entre ella y los abuelos adop-tantes, así como, por causa justificada, ordenar la reten-ción de los apellidos biológicos. No obstante, en vista de la terminante ruptura que provoca la adopción de todo vín-culo jurídico entre el adoptado y su familia biológica, 31 L.P.R.A. see. 538 (Supl. 2000), el remedio adecuado en este caso consistiría en permitir que la madre biológica preserve la patria potestad sobre su hija en combinación con el abuelo paterno.(6) La Opinión del Tribunal, en lugar de lo-grar esta justicia particularizada, descarta esta alterna-tiva por el mero provecho de seguir una interpretación errada de la letra de la ley, aun cuando el texto claramente se preste para interpretaciones más razonables y flexibles. Además, el efecto práctico de la Opinión del Tribunal es imponer innecesariamente un criterio sobre lo que consti-tuye una estructura familiar adecuada sin considerar que nuestro derecho de adopción debe ser lo suficientemente amplio como para acomodar los intereses y las sensibilida-des de todas las partes concernidas.
IV
A tenor con todo lo anterior, y tomando en consideración la liberal intención legislativa en nuestra legislación de *776adopción, el manifiesto interés por proteger el mejor bien-estar de la menor y el texto del Art. 133 del Código Civil de Puerto Rico, supra, confirmaríamos la excelentemente fun-damentada Sentencia del Tribunal de Circuito de Apelacio-nes, la cual, a su vez, confirmó la determinación del Tribunal de Primera Instancia al aprobar la adopción individual solicitada por el Sr. Ángel Rafael Virella Archilla. Por ende, respetuosamente disentimos de la Opinión de este Tribunal al revocarlas.

(1) Debe notarse que dicho artículo meramente permitía la adopción conjunta por cónyuges, por lo que no era mandatoria. Este artículo establecía que:
“El cónyuge no puede adoptar sin consentimiento de su consorte. Los cónyuges pueden adoptar conjuntamente, y fuera de este caso, nadie puede ser adoptado por más de una persona.” (Énfasis suplido.) Art. 134 del Código Civil de Puerto Rico, San Juan, Negociado de Materiales, Imprenta y Transporte, 1930, pág. 32.


(2) La enmienda introducida por esa ley establecía que “[n]adie podrá ser adoptado por más de una persona salvo el caso en que los adoptantes estuvieren casados entre sí; Disponiéndose, que en este caso los cónyuges deberán adoptar conjuntamente.
“Si el adoptado fuere hijo de uno de los cónyuges, su consorte podrá adoptarlo”. (Énfasis en el original.) Art. 134 de la Ley Núm. 100 de 6 de mayo de 1948, Leyes de Puerto Rico, pág. 229.


(3) En cuanto a esto último, el Presidente de la Comisión de lo Jurídico Civil de la Cámara de Representantes, el señor Díaz Urbina, enfatizó ante el Pleno de dicho cuerpo que, independientemente del referido informe pericial, “siempre el tribunal retiene en su poder de parens patríate] la determinación y el ejercicio discrecional para procurar el,bienestar del menor (Énfasis suplido.) Debate del P. del S. 899 *768de 8 de diciembre de 1994, Diario de Sesiones de la Cámara de Representantes, 6ta Sesión Extraordinaria de la Duodécima Asamblea Legislativa, pág. 272.


(4) De esta forma, por ejemplo, en Sucn. Álvarez v. Srio. de Justicia, 150 D.P.R. 252 (2000), recalcamos estos principios interpretativos y resolvimos que la disposición de la Ley Núm. 125 de 10 de junio de 1967, relativa al pago global de licencia de vacaciones no utilizada, incluía —aunque el estatuto así no lo mencionara— el pago de licencia por enfermedad, en caso de muerte. Véase, además, Srio. del Trabajo v. G.P. Inds., Inc., 153 D.P.R. 223 (2001), en el cual se resuelve que no es exhaustiva la lista de motivos que constituyen justa causa para el despido según el Art. 2 de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185(b)). En este último caso, incluso, se resolvió que “[Z]a literalidad puede ser ignorada por los tribunales sólo cuando ella es claramente contraria a la verdadera intención o propósito legislativo, según tal propósito o intención puede surgir de la totalidad del estatuto o de la sección envuelta”. (Énfasis suplido.) Srio. del Trabajo v. G.P. Inds., Inc., supra, pág. 240.


(5) Lo expresado anteriormente no implica que el propio artículo no contenga límites intrínsecos a la discreción conferida. Al indicar que “nadie podrá ser adoptado por más de una persona, salvo que los adoptantes estuvieren casados entre sí”, el actual Art. 133 del Código Civil, 31 L.P.R.A. sec. 534, claramente condiciona la adopción de manera conjunta a que los adoptantes estén casados. La referida discreción adicional, por lo tanto, no es aplicable en esos casos. Dicha prohibición de adopción conjunta, no obstante, no debe confundirse con la situación de marras, pues el pre-sente caso trata de una solicitud de adopción individual de una persona ya casada, *773situación que se rige más bien por la frase relativa a que los cónyuges adoptantes “deberán adoptar conjuntamente”.
Esto es, la norma reconocida en Pérez, Román v. Proc. Esp. Rel. de Fam., 148 D.P.R. 201 (1999), a los efectos de que conjuntamente pueden adoptar exclusiva-mente personas casadas, en nada implica que lo inverso sea igualmente cierto, Le., que personas casadas solamente pueden adoptar conjuntamente sin que quepa ex-cepción al respecto. Esto se debe a que el requisito de matrimonio para las adopcio-nes conjuntas responde al propósito legislativo de evitar la adopción por concubinos, mas no así la norma de favorecer la adopción conjunta por personas casadas, pues la adopción individual por un cónyuge de ninguna forma crea ni fomenta el concubinato more uxorio. En cambio, la doctrina reconoce que la preferencia legislativa por la adopción por cónyuges de manera conjunta —y no individual— responde a otros intereses que, distinto al claro propósito de no permitir la adopción por concubinos, permite una aplicación más particularizada de la ley.
Así, el catedrático Efraín González Tejera ha entendido que con esta preferencia se intenta evitar que se introduzca a un nuevo miembro de la familia sin el consen-timiento del otro cónyuge y así proteger la estabilidad de la familia a la cual va a entrar el nuevo hijo o hija. E. González Tejera, Bienestar del menor: señalamientos en torno a la patria potestad, custodia y adopción, LIV (Núm. 3) Rev. Jur. U.P.R. 409, 469 (1985). A tenor con este propósito, dicho comentarista ha sostenido, pues, que son concebibles “situaciones donde, por variadísimas razones, una persona casada esté dispuesta a adoptar el hijo de una persona soltera sin que su cónyuge concurra a la adopción pero esté completamente de acuerdo. En esa situación se promoverían los fines de la ley y no se pondría en riesgo la armonía matrimonial. Después de todo, la legislación de adopción debe ser interpretada liberalmente a favor del adoptado”. Íd., pág. 470.


(6) En Ex parte J.A.A., supra, interpretando nuestro Código Civil previo a las enmiendas del 1995, resolvimos que “[c]uando el adoptante sea una sola persona, y ésta no sea cónyuge del padre o madre del niño ... el tribunal, en vista de las circunstancias específicas de cada caso, deberá decidir si la ruptura del parentesco biológico del adoptado opera respecto de ambas líneas, la paterna y la materna, o respecto de una sola”. Íd., pág. 558.